Citation Nr: 9927037	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-45 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals, pleurisy, 
tuberculosis, inactive, prior to October 7, 1996.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals, pleurisy, 
tuberculosis, inactive, from October 7, 1996, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active duty from February 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
compensable disability rating for service-connected inactive 
tuberculous pleurisy.

The case was previously before the Board in February 1997, 
when it was remanded for examination of the veteran and 
readjudication.  The requested development has been completed 
to the extent necessary. 

In August 1998, the RO assigned a 10 percent disability 
rating for the veteran's service-connected residuals, 
pleurisy, tuberculosis, inactive, effective from October 7, 
1996.  

Additional evidence was received at the RO subsequent to the 
issuance of the most recent August 1998 supplemental 
statement of the case.  The veteran's representative waived 
RO consideration of this evidence.  Therefore, a remand to 
the RO is not warranted.  See 38 C.F.R. § 19.37 (1998).


FINDINGS OF FACT

1. Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  Prior to October 7, 1996, the veteran's service-connected 
residuals, pleurisy, tuberculosis, inactive, was manifested 
by no evidence of active pulmonary tuberculosis on x-ray and 
a small fibrotic area in the right lower lobe. 

3.  Since October 7, 1996, the veteran's service-connected 
residuals, pleurisy, tuberculosis, inactive, has been 
manifested by pulmonary function tests (PFTs) showing mild 
restrictive ventilatory defect, or FEV-1, of 79 percent 
predicted and FEV-1/FVC of 78, or 111 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected residuals, pleurisy, tuberculosis, 
inactive, were not met prior to October 7, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Codes 6724, 6732, 6811 (1996).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals, pleurisy, 
tuberculosis, inactive, have not been met subsequent to 
October 7, 1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6724, 6732, 
6603 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose that the veteran was 
diagnosed as having acute serous pleurisy with right effusion 
due to tuberculosis in August 1954.  Serial x-rays of the 
chest showed progressive clearing of the right pleural 
reaction.  The veteran was treated during service until 
February 1955 and then in a VA hospital in February 1955.  He 
was thereafter treated with streptomycin and isoniazid (INH) 
at a private hospital from February to November 1955, except 
for a hiatus in treatment in September and October 1955.

In March 1955, the RO awarded the veteran entitlement to 
service connection for pleurisy, with effusion 
(tuberculosis), evaluated as 100 percent disabling under 
Diagnostic Code 6732, effective from February 1955.

A July 1955 VA tuberculosis review board diagnosed pleurisy 
with effusion, right, inactive, under medication.  Arrested 
"0".  July 1955 x-rays showed mild fibro scarring not 
indicative of pulmonary tuberculosis.

In August 1955, a graduated rating schedule was assigned for 
the veteran's service-connected pleurisy, tuberculosis, 
pursuant to Diagnostic Code 6732.  A 100 percent rating was 
in effect while disease was deemed active, with periodic 
reductions to 50, 30 and 0 percent relative to duration of 
inactivity without relapse following the first finding of 
inactive disease.  The projected noncompensable rating date 
was July 28, 1966, which the record reveals was achieved as 
scheduled.

A January 1956 VA tuberculosis review board diagnosed 
tuberculous pleurisy with effusion, right, inactive 6 months.  
January 1956 x-ray were normal.

VA examination in April 1957 noted complaints of pain on deep 
inspiration on the right lower anterior chest.  Percussion 
note was moderately impaired along the right posterior chest 
wall with somewhat diminished breath sounds and slightly 
diminished tactile fremitus.  The diagnosis was tuberculous 
pleurisy with effusion, right, inactive, history of.  

In August 1957, H. Jenkins, M.D., diagnosed tuberculosis, 
pulmonary, right, apparently arrested.

Private medical records dated in February 1958 revealed 
subjective complaints of pleurisy; however, objective 
findings, including sputum examination, were essentially 
negative.  A chest x-ray showed infiltrates of the left upper 
lobe.

On Navy physical examination in February 1958, the veteran 
remained asymptomatic of pleurisy due to tuberculosis and had 
required no medical attention for it.  Chest x-rays revealed 
no evidence of tuberculosis.  Pulmonary status was normal and 
the veteran was allowed to undergo full activities with no 
limitations.

An August 1958 statement from J. H. Miller, Jr., M.D., noted 
the veteran had an arrested case of tuberculosis.

VA examination in October 1958 noted some dullness in the 
right lower base and distant breath sounds.  The diagnosis 
was tuberculosis pleurisy with right-side effusion, inactive 
three years and three months.  September 1958 chest x-rays 
were normal.

On vocational rehabilitation examination in August 1966, the 
veteran was diagnosed as having status post tuberculosis of 
the lung, treated, by history.

VA examination in October 1967 noted the veteran's complaint 
of right chest pain anteriorly if he got a cold.  Physical 
examination and chest x-ray were negative.  The diagnosis was 
history of tuberculosis with effusion and pleurisy, right 
chest.

A VA outpatient treatment note dated in February 1976 
contained a diagnosis of pulmonary tuberculosis, arrested.

On VA examination in October 1976, chest x-ray was negative 
for active parenchymal disease in either lung.  Minimal 
fibrosis in the lower left lung was noted.  PFTs were 
practically normal.  The examiner noted that no active 
tuberculosis residuals were found.

On VA examination in November 1979, the veteran complained of 
a minimal cough, usually associated with respiratory 
infections and wheezing, and recurrent episodes of pleurisy 
in the lower chest, especially on the right, associated with 
respiratory infections.  He further complained of recurrent 
hoarseness and shortness of breath with minimal activity.  
Clinical chest examination was essentially normal.  Chest x-
rays showed a slight increase in the hilar markings bilateral 
with some radiolucency of the pulmonary field suggestive of 
emphysema.  PFTs were interpreted as showing marked 
restrictive and obstructive pulmonary defect with the overall 
pulmonary function approximately 50 percent of normal.  The 
diagnoses were tuberculous pleurisy (by history only) and 
chronic pulmonary emphysema.  The examiner commented that the 
examination revealed minimal physical findings and clinically 
it was felt that the veteran's pulmonary function was more 
nearly normal than the values obtained.  It was felt that 
possibly there was a reduction in his pulmonary capacity by 
25 to 30 percent and that he should be able to carry on 
fairly active activities.

On VA examination in August 1983, there was no history of 
reappearance of tuberculosis infection since its initial 
period of treatment.  The veteran complained of minimal 
cough, usually associated with respiratory infections, and 
moderate shortness during respiratory infections in the 
winter, with wheezing and pleuritic pain at that time, but 
with little impairment of activity.  Hoarseness was present 
with the colds.  On auscultation, the breath and voice sounds 
were heard clearly with a few crepitant rales heard in the 
bases posteriorly.  Chest x-rays revealed a slight increase 
in the hilar markings; however, the lung fields were clear.  
PFTs revealed moderate restrictive pulmonary defect with the 
overall pulmonary function approximately 75 percent of 
normal.  The diagnosis was pleurisy, tuberculous, by history.  
The examiner commented that there were no objective or 
subjective findings of previous tuberculous pleurisy.  It was 
felt that the veteran was capable of carrying out moderate 
activities.

November 1985 and January 1986 records from Carlos A. Zapata, 
M.D., noted tuberculosis, inactive, presently asymptomatic.  
October 1985 chest x-ray findings were reported consistent 
with old granulomatous disease.

On VA examination in July 1988, the chest was clear to 
auscultation and percussion and there was no evidence of 
residual pleural effusion.

The veteran was examined by Clifton J. Bailey, M.D., a 
pulmonologist, in September 1988.  He complained of 
discomfort in his right lower chest anteriorly.  The pain 
occurred on exertion or more specifically, on deep breathing.  
The chest was not hyperinflated and there was 
bronchovesicular breathing throughout with no wheeze.  A PFT 
at the low end of normal was felt to be of no clinical 
significance.  X-rays showed blunting of the right 
costophrenic angle consistent with pleural adhesions from 
previous tuberculous effusions, which was felt to account for 
the veteran's reported discomfort in the right chest with 
exertion.  Dr. Bailey suggested resumption of a progressive 
walking regimen.

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected 
disability in November 1993.  Additional evidence was 
received in conjunction with his claim.  

The veteran sought treatment for complaints of chest pain and 
pain in his side in the emergency room at Calhoun Liberty 
Hospital in October 1993.  Specifically, he reported pain in 
the right lower rib cage increased with deep breathing.  He 
could not lay on his right side.  The lungs were clear except 
for a few crackles in the right base.  The clinical 
impression was pleurisy.  A chest x-ray showed that the lungs 
were overinflated.  There was minimal blunting of the right 
costophrenic angle secondary to pleural reaction, probably 
chronic.  A small fibrotic streak was seen in the right 
costophrenic angle.  There was no cavitary lesion, air space 
consolidation, or left pleural effusion.  The impression was 
no evidence of active pulmonary tuberculosis.  

VA outpatient records of October and November 1993 showed 
that the veteran was seen for complaints of pain in the right 
lower rib area, increased with deep breathing.  The chest was 
clear except for crackles in the right base.  The initial 
clinical impression was pleurisy, possible [illegible] 
pneumonia.  The chest x-ray showed no evidence of active 
pulmonary tuberculosis.  On follow-up examination in November 
1993, the chest was clear to percussion and auscultation and 
there was no pain with deep inspiration.  The diagnostic 
impression was small fibrotic area right lower lobe.

The veteran testified at a personal hearing at the RO in June 
1994.  He stated that he had had pain in his lungs with 
activity for 40 years.  He further stated that when he ate 
foods to which he was allergic his lungs "set up" with 
pleurisy and he had to get medical attention for pleurisy, 
"in relationship to my hemoglobin going down and me coming 
down with pleurisy again."  The veteran stated that he had 
no evidence showing tuberculosis to be active.

The veteran and his wife testified at a personal hearing at 
the RO in April 1995.  The veteran again complained of pain 
in the lung and the onset of pleurisy if he ate the wrong 
foods.  He stated he was told in 1993 that he had pleurisy.  
He also stated that he would pass out with heavy exertion.  
The veteran's spouse stated that he had trouble breathing and 
lung pain with activity, which was getting worse over time.

On VA psychological evaluation in September 1994, the veteran 
complained of continual pain in the right lung.  Pertinent 
diagnoses included pleurisy, pulmonary emphysema, and 
inactive tuberculosis.

The veteran was seen in the emergency room at Calhoun Liberty 
Hospital in January 1997.  He complained of pain in his chest 
and side.  He stated that the pain was usually present all 
the time, dull in nature and nonradiating.  The chest was 
clear to auscultation.  There was tenderness at the left 
lower chest.  The clinical impression was muscular pain 
(atypical chest pain).  A chest x-ray showed no acute chest 
disease; tinting of the right hemidiaphragm; and a suggestion 
of bilateral chronic lung disease. 

VA treatment records dated in March 1997 reveal that the 
veteran complained of chest pain and shortness of breath for 
42 years.  The lungs were clear with the exception of the 
right base.  

The veteran was afforded a VA examination in May 1997.  He 
complained of chest pain in the right anterior chest wall for 
the past 45 years.  He became progressively short of breath 
with dyspnea on exertion being less than one flight of 
stairs.  On examination, the lungs were clear to auscultation 
bilaterally.  Breath sounds were somewhat decreased on the 
right side.  There was pain on palpation of the right 
anterior chest wall.  The examiner commented that the veteran 
continued to complain of residual pain secondary to his 
pleurisy from tuberculosis.  PFTs were interpreted as showing 
mild restrictive ventilatory defect.  FEV1 was 79 percent of 
predicted.  FEV1/FVC was 78, or 111 percent of predicted.  It 
was noted that the extrinsic restriction may be in part 
related to the veteran's body habitus.  A chest x-ray showed 
no evidence of acute cardiopulmonary disease.  There was no 
evidence of pleural effusions or pulmonary edema.  The lungs 
were slightly increased in volume.  A very faint nodular 
interstitial pattern was identified bilaterally which 
appeared to be chronic in etiology.  There was no evidence of 
masses or infiltrates.  

VA treatment records dated in August 1997 reveal that the 
veteran complained of pain in his left chest.  The assessment 
was metastatic prostate cancer.  In July 1998, the veteran 
stated that his right-sided chest pain had decreased.  He 
denied cough, phlegm, chills or fever.  Bilateral breath 
sounds were clear.  The veteran stated that he felt like he 
had pleurisy.  He thereafter stated that he had bilateral 
anterior chest pain with a cough (nonproductive).  The lungs 
were clear.  A chest x-ray showed right pleural thickening.  
The examiner diagnosed pleuritic chest pain.  

The veteran was re-examined by VA in February 1998.  He 
complained of right-sided chest pain.  He stated that he 
became short of breath with any type of exertion, associated 
with right-sided chest pain.  He stated that it felt as 
though something was stuck to his chest on his right side and 
whenever he needed to breathe harder, as with any type of 
physical activity, he began to develop right-sided chest pain 
that was very troubling.  He reported that he could walk one 
flight of stairs; however, at the top of the stairs he was 
significantly short of breath.  He could not walk more than 
one to two blocks without getting short of breath and right-
sided chest pain.  His shortness of breath usually eased with 
rest and he could continue, but was again severely short of 
breath.  He stated that this had been going on for over 45 
years and had become progressive.  He reported a constant 
cough and bringing up white sputum.  

On physical examination, the veteran's lungs were clear to 
auscultation bilaterally.  The right side of the chest was 
not tender to palpation.  The examiner's assessment was 
pleurisy.  The examiner stated that:  "I undoubtedly feel 
that [the veteran] did develop tuberculosis [between 1953 and 
1955], however, there is no scarring to suggest such a 
disease.  He does claim pleurisy secondary to this and his 
pulmonary function tests suggest a mild extrinsic ventilatory 
defect, which may be party related to [his] body habitus.  
[The veteran] says that the pain is so severe that it limits 
him with any type of physical activity that causes right-
sided chest pain.  Although his chest x-rays so not show any 
pleural thickening or adhesions, which we would expect to be 
found on this, I will perform a CT of the chest to further 
evaluate his pleural adhesions that may be causing his 
respiratory-like symptoms.  Otherwise, I feel that by 
physical examination, and history taking, that his right-
sided chest pain may be of some significance or may have a 
different etiology than pulmonary tuberculosis."  Following 
a computed tomography (CT) scan of the veteran's chest, the 
examiner further stated:  "CT of the chest shows calcified 
pleural plaques and marginal pleural thickening in the LEFT 
hunthorax [sic] that is consistent with old inflammatory 
disease or trauma. . . .  The [veteran] claims although this 
may cause some discomfort it is inconsistent with the degree 
of severity that he claims from his [shortness of breath]."  
The report of the CT scan contains an impression of 
"Calcified pleural plaques and marginal pleural thickening 
noted inferolaterally in the left hemithorax.  These findings 
are compatible with old inflammatory disease or trauma at 
this site.  The remainder of the study was unremarkable."

In August 1998, the RO assigned a 10 percent disability 
rating for the veteran's service-connected residuals, 
pleurisy, tuberculosis, inactive, effective from October 7, 
1996.  The rating was assigned under Diagnostic Code 6732-
6603.    



II.  Legal analysis

A.  General 

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
respiratory disorder within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

The veteran has been afforded VA examinations and personal 
hearings and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
respiratory diseases.  These amendments to the Schedule 
became effective October 7, 1996.  See 61 Fed. Reg. 46720 
through 46731 (September 5, 1996).  Here, the award of a 10 
percent disability rating was effective October 7, 1996.  
Therefore, the Board will determine whether the veteran was 
entitled to a compensable disability rating prior to 
October 7, 1996, as well as whether he is entitled to a 
disability rating higher than 10 percent from October 7, 
1996.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from October 7, 1996, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to her claim, if indeed one is more 
favorable than the other.  For any date prior to October 7, 
1996, the Board cannot apply the revised regulations.

The RO considered the new regulations in an August 1998 
supplemental statement of the case.  Therefore, the veteran 
and his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


B.  Prior to October 7, 1996

The veteran's service-connected residuals, pleurisy, 
tuberculosis, inactive, was originally evaluated under 
Diagnostic Code 6732, for pleurisy, tuberculous, in 1955.  
Thereafter, the regulations were amended and Diagnostic Code 
6732 became applicable only in cases where the veteran was 
initially evaluated for pulmonary tuberculosis after August 
19, 1968, which is not the case here.  Therefore, the 
appropriate diagnostic code in this case is Diagnostic Code 
6724, for pulmonary tuberculosis entitled on August 19, 1968.  
Although the criteria for evaluating respiratory disorders 
were amended by VA, effective October 7, 1996, no changes 
were made to Diagnostic Codes 6721 through 6724 involving 
protected ratings under Pub. L. No. 90-493.  Therefore, these 
criteria apply prior to and since the date of the October 7, 
1996, effective date of the rating criteria.

The general rating formula for inactive pulmonary 
tuberculosis, where entitlement was established prior to 
August 19, 1968, is as follows: 

For two years after date of inactivity, following active 
tuberculosis, which was clinically identified during active 
service or subsequently:		100 percent; 

Thereafter for four years, or in any event, to six years 
after date of inactivity:								
			50 percent; 

Thereafter, for five years, or to eleven years after date of 
inactivity:	30 percent; 

Following far advanced lesions diagnosed at any time while 
the disease process was active, minimum:  				
				30 percent; 

Following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc.:		20 percent; 

Otherwise:									0 percent. 

38 C.F.R. § 4.97, Diagnostic Code 6724 (1998).

At no time was the veteran shown to have moderately advanced 
lesions, and the preponderance of the evidence is against a 
compensable disability rating under Diagnostic Code 6724.

Consideration is also given to whether a higher evaluation 
might be assigned under any other appropriate diagnostic 
code.

Prior to October 7, 1996, a 10 percent disability rating 
could be assigned under Diagnostic Code 6811 for moderate 
pleurisy, purulent (empyema), with some embarrassment of 
respiratory function.  A 30 percent disability rating was 
assigned for a moderately severe condition, with residual 
marked dyspnea or cardiac embarrassment on moderate exertion.  
A 60 percent rating was warranted for severe purulent 
pleurisy which was manifested by extensive pleural or 
pleuropericardial adhesions, marked restriction of 
respiratory excursions, and chest deformity, intractable to 
treatment.  An 80 percent evaluation required very severe 
purulent pleurisy with the findings and symptoms of the 
severe condition and persistent underweight, with marked 
weakness, and fatigability on slight exertion.  The highest, 
or 100 percent rating, was assigned following intrapleural of 
extrapleural pneumolysis.  38 C.F.R. 4.97, Diagnostic Code 
6811 (1996).  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a noncompensable rating will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31. 

The veteran's pleurisy, tuberculosis, has been inactive since 
1955.  Prior to October 7, 1996, there is no objective 
evidence showing that his condition was moderate in severity 
with some embarrassment of respiratory function.  On 
examination in October 1993, x-rays of the chest showed no 
evidence of active pulmonary tuberculosis.  On follow-up 
examination in November 1993, the chest was clear to 
percussion and auscultation and there was no pain with deep 
inspiration.  The diagnostic impression was small fibrotic 
area right lower lobe.  The veteran complained of pain in his 
lungs with activity; however, objective medical findings were 
minimal.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  While the veteran 
was diagnosed as having pleurisy, pulmonary emphysema, and 
inactive tuberculosis on psychological evaluation in 
September 1994, no examination of the respiratory system was 
conducted at that time.  Accordingly, the preponderance of 
the evidence is against assignment of a compensable 
disability rating for the veteran's residuals, pleurisy, 
tuberculosis, inactive, prior to October 7, 1996.  38 C.F.R. 
§ 4.3 (1998).


C.  From October 7, 1996

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  See 61 Fed. Reg. 46720 through 46722 (September 
5, 1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  The results of the pulmonary 
functions tests used in assigning a disability rating are 
those after bronchodilatation.  See 61 Fed. Reg. 46723 
(September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

As noted above, at no time was the veteran shown to have 
moderately advanced lesions, and a noncompensable disability 
rating is appropriate under Diagnostic Code 6724.  Diagnostic 
Code 6811 for pleurisy, purulent (empyema), was deleted in 
the amended regulations.  

The RO assigned the veteran a 10 percent disability rating 
effective October 7, 1996, pursuant to Diagnostic Code 6603, 
pulmonary emphysema.  See 38 C.F.R. §§ 4.20 (1998).  Under 
the rating criteria for pulmonary emphysema in effect from 
October 7, 1996, a 10 percent disability rating is warranted 
for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 
to 80 percent , or; DLCO (SB) 66 to 80 percent predicted.  A 
30 percent disability rating may be assigned for FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent 
disability rating may be assigned for FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent disability rating is assigned for FEV-
1 of less than 40 percent predicted, or; FEV-1/FVC of less 
than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min (with cardiorespiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episodes of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1998).

Here, the PFTs conducted in May 1997 in conjunction with the 
VA pulmonary examination showed FEV1 of 79 percent of 
predicted and  FEV1/FVC of 78, or 111 percent of predicted.  
These findings comport with the criteria for a 10 percent 
disability rating.  The PFTs do not show results needed for 
assignment of a disability rating higher than 10 percent 
under the new criteria.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1998).
 
Further, the evidence does not show that the criteria for a 
disability rating higher than 10 percent have been met under 
the old regulations pertaining to pulmonary emphysema.  The 
veteran did not demonstrate moderate dyspnea after climbing 
one flight of steps or walking more than one block on level 
surface, or pulmonary function tests consistent with findings 
of moderate emphysema.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1996).  Although the veteran complains that he has 
dyspnea on exertion on less than one flight of stairs, 
becomes short of breath with any type of exertion, and is 
unable to walk more than one to two blocks without getting 
short of breath, the objective medical evidence does not 
support these contentions.  PFTs were interpreted as showing 
only mild restrictive ventilatory defect.  The February 1998 
VA examiner concluded that the objective medical findings 
were inconsistent with the degree of severity of shortness of 
breath that the veteran claimed.  Accordingly, the 
preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent under the old rating 
criteria.  38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to an increased (compensable) rating for service-
connected residuals, pleurisy, tuberculosis, inactive, prior 
to October 7, 1996, is denied.

Entitlement to an disability rating in excess of 10 percent 
for residuals, pleurisy, tuberculosis, inactive, from October 
7, 1996, forward is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

